Exhibit 3 THIS SUPPLEMENTAL AGREEMENT is made on 29 July 2011 BETWEEN: THE MINISTER FOR FINANCE OF IRELAND of Upper Merrion Street, Dublin 2 (hereinafter called the "Minister") THE NATIONAL PENSIONS RESERVE FUND COMMISSION acting in its capacity as controller and manager of the assets of the National Pensions Reserve Fund of Treasury Building, Grand Canal Street, Dublin 2 (hereinafter called the "Commission") - and - FAIRFAX FINANCIAL HOLDINGS LIMITED having its registered office at 95 Wellington Street West, Suite 800, Toronto, Ontario, Canada M5J 2N7 (hereinafter called the "Buyer") IT IS HEREBY AGREED AS FOLLOWS: 1.This Agreement is supplemental to a Stock Purchase Agreement made between the parties hereto on 25 July 2011 (the “SPA”). Words and expressions defined in the SPA shall have the same meanings herein unless it is otherwise expressly provided herein. 2.The SPA is hereby amended as follows: The Sale Stock as agreed to be purchased and sold and as defined in the SPA shall mean 2,381,532,330 units of BoI Ordinary Stock. Recital B of the SPA is amended accordingly. The definition of “Agreement” shall be deemed amended to include reference to this Supplemental Agreement. Clause 1.1 of the SPA is amended accordingly. The consideration for the sale and purchase of the Sale Stock shall be €238,153,233. Clause 4 of the SPA is amended accordingly. The Transaction Fee shall be €4,763,065. Clause 15 of the SPA is amended accordingly. Clause 13 of the SPA shall be deemed amended to refer to this Supplemental Agreement as forming part of the entire agreement between the Parties relating to the transactions provided for in the SPA. 3. In all other respects, the SPA is hereby confirmed. 4. Clauses 12, 14, 16, 17 and 18 of the SPA shall be deemed incorporated herein. IN WITNESS whereof the Parties have entered into this Agreement and delivered it as a deed on the date specified above. 2 (EXECUTION PAGE OF STOCK PURCHASE AGREEMENT) SIGNED for and on behalf of the MINISTER FOR FINANCE byJohn A. Moran /s/ John A. Moran A person authorised by Section 15(4) of the Ministers and Secretaries Act 1924 (EXECUTION PAGE OF STOCK PURCHASE AGREEMENT) The Seal of the NATIONAL PENSIONS RESERVE FUND COMMISSION as authenticated by the Chairman and a Commissioner /s/ Paul Carty Chairman /s/ Commissioner (EXECUTION PAGE OF STOCK PURCHASE AGREEMENT) SIGNED and DELIVERED AS A DEED on behalf of FAIRFAX FINANCIAL HOLDINGS LIMITED by its authorised signatory in the presence of: /s/ Paul Rivett Authorised Signatory (Signature) Paul Rivett /s/ Beth O'Hanlon Print name Witness (Signature) Beth O'Hanlon Print name 95 Wellington St. W., Toronto, Ontario M5J 2N7 Print address 5
